 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PETER STROJNIK, SR.,                             Case No. 1:18-cv-01621-BAM
12                      Plaintiff,                    ORDER CLOSING CASE IN LIGHT OF
                                                      UNOPPOSED REQUEST TO DISMISS
13          v.
                                                      (Doc. No.20)
14   RAVENSBROOK INN YOSEMITE,
15                      Defendant.
16

17

18          Plaintiff Peter Strojnik, Sr., proceeding pro se, initiated this Americans with Disabilities
19   Act action on November 9, 2018. Defendant Ravensbrook Inn answered the complaint on
20   February 7, 2019. The parties have consented to the jurisdiction of a United States Magistrate
21   Judge for all purposes. (Doc. Nos. 4, 10.)
22          On June 11, 2019, Plaintiff filed a notice of voluntary dismissal of this action with
23   prejudice pursuant to Federal Rule of Civil Procedure 41(a). (Doc. No. 18.) The Court construed
24   the notice as a motion to dismiss the action pursuant to Federal Rule of Civil Procedure
25   41(a)(1)(B)1 and directed Defendant to file a response or statement of non-opposition to the
26   motion or, alternatively, for the parties to file a stipulation of dismissal. (Doc. No. 19.) On June
27
     1
             The Court inadvertently cited Federal Rule of Civil Procedure 41(a)(1)(B). The correct
28   citation is Federal Rule of Civil Procedure 41(a)(2) as discussed more fully in this Order.
                                                      1
 1   13, 2019, Defendant filed a statement of non-opposition. (Doc. No. 20.) Defendant affirmed that

 2   it does not oppose Plaintiff’s motion to dismiss this action with prejudice. (Id.)

 3          Federal Rule of Civil Procedure 41(a) “allows plaintiffs voluntarily to dismiss some or all

 4   of their claims against some or all defendants.” Romoland Sch. Dist. v. Inland Empire Energy

 5   Ctr., LLC, 548 F.3d 738, 748 (9th Cir. 2008). Where a defendant has served an answer or a

 6   motion for summary judgment but has not signed a stipulation to dismiss, a plaintiff’s voluntary

 7   dismissal must be effected through a motion for voluntary dismissal under Rule 41(a)(2). See

 8   Fed. R. Civ. P. 41(a); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1999). Rule

 9   41(a)(2) provides in relevant part: “Except as provided in Rule 41(a)(1), an action may be

10   dismissed at the plaintiff’s request only by court order, on terms that the court considers proper. . .

11   . Unless the order states otherwise, a dismissal under this paragraph (2) is without prejudice.”

12   Fed. R. Civ. P. 41(a)(2); Hargis v. Foster, 312 F.3d 404, 412 (9th Cir. 2003). “A district court

13   should grant a motion for voluntary dismissal under Rule 41(a)(2) unless a defendant can show

14   that it will suffer some plain legal prejudice as a result.” Smith v. Lenches, 263 F.3d 972, 975 (9th

15   Cir. 2001).

16          In this instance, Defendant filed and served an answer, and Plaintiff’s motion did not

17   contain a stipulation signed by Defendant. As such, an automatic dismissal under Rule 41(a)(1) is

18   not possible. See Fed. R. Civ. P. 41(a)(1). However, Defendant has not opposed the request for

19   dismissal of this action with prejudice. Given Defendant’s non-opposition, the Court finds no

20   reason to deny Plaintiff’s request for voluntary dismissal under Rule 41(a)(2). Therefore, the
21   Court shall grant the motion and close this action. See Fed. R. Civ. P. 41(a)(2); Hargis, 312 F.3d

22   at 412; Smith, 263 F.3d at 975.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Plaintiff’s motion for voluntary dismissal with prejudice under Rule 41(a)(2) is

25          GRANTED;

26          2. All pending motions, if any, are TERMINATED;
27          3. All pending dates and matters are VACATED; and

28
                                                       2
 1        4. The Clerk of the Court is directed to CLOSE this case.

 2        This terminates the action in its entirety.

 3
     IT IS SO ORDERED.
 4

 5     Dated:   June 14, 2019                                   /s/ Barbara   A. McAuliffe   _
                                                            UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
